Citation Nr: 0635679	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for scleral thinning of 
the right eye, secondary to pterygium surgery.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from July 1976 to November 
1976, with active duty for training periods from March 1984 
to May 1984, August 1988 to October 1988, and June 1994 to 
July 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO).


FINDING OF FACT

The veteran's right eye scleral thinning is not manifested by 
visual field loss or visual acuity worse than 20/40.  


CONCLUSION OF LAW

The criteria for a compensable rating for scleral thinning 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.75, 4.76a, 4.80, 4.83a, 4.84a, Diagnostic Code 
6034 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing an examination.  
Consequently, the duty to notify and assist has been met.  

The veteran currently has a noncompensable rating under 
Diagnostic Code (DC) 6034 for his scleral thinning of the 
right eye, secondary to pterygium surgery.  DC 6034 states 
that pterygium is to be rated for loss of vision, if any.  A 
January 2006 VA eye examination reported the right eye's 
distance vision was 20/25+2 corrected and his left eye was 
20/40 corrected.  Under 38 C.F.R. § 4.84a, Table V, this 
combination of visual acuity does not warrant a compensable 
rating. 

A higher rating is also not available under an alternative 
rating code.  There is no finding of macula abnormality, 
visual field impairment, diplopia, or any other ocular 
condition attributable to the pterygium surgery or scleral 
thinning.  The veteran specifically denied eye pain.  
Consequently, a compensable rating for scleral thinning of 
the right eye is denied.  


ORDER

A compensable rating for scleral thinning of the right eye, 
secondary to pterygium surgery, is denied.  



____________________________________________
J. E.DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


